        Case 1:20-cv-11889-MLW Document 187 Filed 08/05/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



DR. SHIVA AYYADURAI,


                       Plaintiff,

v.
                                                       Civil Action No. 1:20-cv-11889-MLW
WILLIAM FRANCIS GALVIN, in his
official capacity as the Secretary of the
Commonwealth of Massachusetts and his
individual capacity, MICHELLE
TASSINARI, in her individual capacity,
DEBRA O’MALLEY, in her individual
capacity, AMY COHEN, in her individual
capacity, and NATIONAL ASSOCIATION
OF STATE ELECTION DIRECTORS,

                       Defendants.


           ASSENTED TO MOTION TO ADMIT ATTORNEY PRO HAC VICE

       Pursuant to Local Rule 83.5.3(b), I, M. Patrick Moore, Jr., a member in good standing of

the bar of this Court, move for the admission of Jonathan L. Williams, Pro Hac Vice, on behalf

of States United Democracy Center, participating in this case as amicus curiae. The declaration

of Jonathan L. Williams is attached as Exhibit A, in which he states that: 1) he is a member in

good standing in every jurisdiction in which he is admitted to practice; 2) there are no

disciplinary complaints or proceedings pending against him as a member of the bar in any

jurisdiction; 3) he has not previously had a pro hac vice admission to this court (or other

admission for a limited purpose under Local Rule 83.5.3(b)) revoked for misconduct; and 4) he

has read and agrees to comply with the Local Rules of this Court.
           Case 1:20-cv-11889-MLW Document 187 Filed 08/05/21 Page 2 of 3




                                            Respectfully submitted,

                                            Amicus Curiae States United Democracy Center

                                            By its attorneys,

                                            /s/ M. Patrick Moore
                                            M. Patrick Moore Jr.
                                            HEMENWAY & BARNES LLP
                                            75 State Street
                                            Boston, MA 02109
                                            Local Counsel for Amicus Curiae
                                            (617) 557-9705
                                            pmoore@hembar.com


                                            Jonathan L. Williams
                                            Jonathan L. Williams, P.A.
                                            Pro hac vice pending
                                            113 South Monroe Street, First Floor
                                            Tallahassee, FL 32301
                                            Counsel for Amicus Curiae
                                            (850) 706-0940
                                            jw@jonathanwilliamslaw.com
Dated: August 5, 2021




                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

       Counsel for Plaintiff and all defendants have assented to this motion by email on August

5, 2021.


                                            /s/ M. Patrick Moore
                                            M. Patrick Moore Jr.




                                               2
           Case 1:20-cv-11889-MLW Document 187 Filed 08/05/21 Page 3 of 3




                                  CERTIFICATRE OF SERVICE

          I certify that on August 5, 2021, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which automatically sends email notification of such filing to

registered participants. Any other counsel of record will receive the foregoing vial e-mail in .pdf

format.


                                                /s/ M. Patrick Moore
                                                M. Patrick Moore Jr.




                                                    3
